Citation Nr: 0738560	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.

2.  Entitlement to service connection for Bell's palsy.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
migraine headaches and assigned a 30 percent disability 
evaluation effective April 29, 2004 and denied service 
connection for Bell's palsy.


FINDINGS OF FACT

1.  The veteran's headaches have not been manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

2.  The veteran does not have current Bell's palsy or 
residuals thereof. 


CONCLUSIONS OF LAW

1.  Throughout the entire rating period the criteria for an 
evaluation in excess of 30 percent for migraine headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.124a, Diagnostic Code 8100 (2007).

2.  Bell's palsy was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased initial evaluation

In this case, the Board is not concerned with service 
connection, as that has already been established. Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2007).  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned upon 
the grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The RO has evaluated the veteran's headaches under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, for migraines.  Under 
Diagnostic Code 8100, the only higher rating for migraine 
headaches is 50 percent, which is assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The rating criteria do not define "prostrating".  According 
to Webster's New World Dictionary of American English, Third 
College Edition (1986), 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."

The October 2004 and December 2006 VA examination reports, 
Social Security records, and letters from James J. McConnell, 
M.D. have been reviewed.  The Board finds that for the entire 
rating period, overall; the evidence is not commensurate with 
the criteria for a 50 percent rating.

The record does not show that the veteran has had very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Nor has the 
veteran submitted objective evidence of severe economic 
inadaptability due to the headaches alone.  The December 2006 
VA examiner noted mild effects on the veteran's daily 
activities due to her migraine headaches, although the 
veteran reported that her headaches were more severe and that 
she had headaches two to three times a month during the past 
12 months, and described most of the attacks as prostrating; 
lasting longer than two days.  The examiner noted that the 
veteran's response to treatment was fair and without side 
effects, and that she was not treating these headaches with 
continuous prescription migraine headache medication.  
Rather, she was using over-the-counter medication, such as 
Excedrin PM and Goody Powder, although she did use Celebrex 
when the headache pain was in her shoulders.  The examiner 
also noted that motor and sensory testing was normal.  

Similarly, at an October 2004 VA examination, the veteran 
reported two to four headaches per month located on the right 
side of her head.  She would become nauseous and would vomit.  
If she took her Excedrin right away the headache would not 
last long; otherwise it would last from 24 hours to seven 
days.  She stated she puts heat on her feet and ice on her 
head, darkens the room and lies down.  The veteran reported 
the headaches were prostrating in nature and ordinary 
activity was not possible.  The examination showed cranial 
nerves II-XII intact.

Additionally, although the veteran receives Social Security 
disability for her migraines, the Social Security records 
show that this is a secondary diagnosis, and medical records 
do not objectively show increased frequency of her headaches 
that were not responsive to migraine medication.  The records 
also do not show the veteran to be prescribed migraine 
headache medication.  The veteran has only reported taking 
over the counter medication.  

James J. McConnell, M.D., reported in a December 2004 letter 
that the veteran had tension vascular headaches and that she 
reported that her medication did not effectively relieve her 
headaches and that she must lie down and rest to obtain 
relief.  A CT scan of the head and paranasal sinus performed 
by Dr. McConnell in March 2005 were noted as normal.  Dr. 
McConnell stated in a February 2007 letter that the veteran 
reported almost constant headaches and that there might be 
one or two hours in a 24 hour period during which she has any 
relief from her symptoms.  It was noted that the headaches 
wake her up and keep her from resting and nothing seemed to 
alleviate the headaches.  In contrast, the veteran reported 
at a VA examination in August 2007, concerning her 
depression, that she had headaches 75 percent of the time.  

Thus, the Board finds that the veteran's migraine headaches 
do not approximate a rating of 50 percent.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Therefore, throughout the 
entire rating period, a disability evaluation greater than 30 
percent is not warranted pursuant to Diagnostic Code 8100.

II.  Service connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record does not support the claim for service 
connection for Bell's palsy.  Service medical records do show 
a diagnosis of right sided Bell's palsy in July 1976; 
however, the October 1976 separation examination showed 
clinical evaluation of the head, face, neck, and scalp to be 
normal.  Neurological evaluation was also noted as normal.  
There was no indication of Bell's palsy or residuals.  
Similarly, VA examinations dated in October 2004 and December 
2006 showed the Bell's palsy had resolved with no residuals.  

There is no medical evidence that the veteran currently has 
Bell's palsy.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
Court stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.

III.  Duties to notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in May 2004 of the information and evidence needed to 
substantiate and complete a claim for service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in her possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  

The Board acknowledges that the veteran was not provided 
specific notice of how disability ratings and effective dates 
are assigned, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the preponderance of the evidence is 
against the appellant's claims for service connection for 
Bell's palsy.  The claim for service connection for headaches 
has been substantiated; as a higher rating has not been 
assigned, any questions as to the appropriate disability 
rating to be assigned to the headache disability or the 
effective date to be assigned for service connection or an 
increased rating are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records 
and private treatment records have been associated with the 
claims file.  The veteran has been afforded VA examinations.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

An initial evaluation in excess of 30 percent for migraine 
headaches is denied.

Service connection for Bell's palsy is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


